In a case at Edenton last term it was decided that the day of filing and the first day of the term were both to be reckoned inclusive. The reasons of this decision then appeared and do now appear to be to be strong. These were, that heavy penalties were annexed to the not bringing a transcript up in time; affirmation of judgment with double costs by the act of 1777, 12 1/2 per cent interest by the act of 1785, and, therefore, the act ought to be so construed as to avoid the penalty, and not so as to multiply the chances of incurring it. Moreover, the right of appealing is favored in law, and ought not to be abridged by the construction we put upon the act.